— Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J), rendered August 13, 2012. The judgment convicted defendant, upon his plea of guilty, of burglary in the first degree and robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the first degree (Penal Law § 140.30 [2]) and robbery in the second degree (§ 160.10 [1]). Contrary to defendant’s contention, we conclude that he knowingly, intelligently and voluntarily waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]; People v Kemp, 94 NY2d 831, 833 [1999]). The challenge by defendant to County Court’s suppression ruling is encompassed by that valid waiver of the right to appeal (see Kemp, 94 NY2d at 833; People v Goossens, 92 AD3d 1282, 1283 [2012], lv denied 19 NY3d 960 [2012]). Present — Smith, J.P., Peradotto, Garni, Valentino and "Whalen, JJ.